Filed 12/18/14 In re Jaden V. CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO



In re JADEN V. et al., Persons Coming                                B256507
Under the Juvenile Court Law.                                        (Los Angeles County
                                                                     Super. Ct. No. CK89367)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

R. P.,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles Timothy R.
Saito, Judge. Affirmed.
         Roni Keller, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Tarkian & Associates, Arezoo Pichvai for Plaintiff and Respondent.


                                                       ******
       R. P. (mother) challenges the trial court’s denial of her petition to modify the order
terminating reunification services with two of her children (Jaden and A.) on the basis of
changed circumstances. The trial court did not abuse its discretion, and we accordingly
affirm its judgment.
                    FACTS AND PROCEDURAL BACKGROUND
       In 2012, the juvenile court sustained the petition filed by the Los Angeles County
Department of Children and Family Services (Department) with respect to Jordan, a son
born to mother and Juan V. (father) in November 2010. In its ruling, the court found that
mother and father had (1) a history of “engaging in violent physical altercations in the
presence of” Jaden (and Jaden’s half-brother), (2) a history of drug abuse, including
being under the influence while the children were in their care, and (3) violated protective
orders. The first finding rested on four prior instances of domestic violence between
mother and father: (1) in June 2010, father threatened to stab then-pregnant mother and
Jaden’s half brother; (2) in January 2011, father punched mother approximately 15 times
in the face, back and left arm; (3) in May 2011, father punched mother in the face and
broke her sunglasses; and (4) in August 2011, father hit mother in the face (and bruised
her lip) while violating a protective order. Some of these incidents occurred in front of
one or more of mother’s children. Following its ruling, the juvenile court provided
mother with reunification services, and ordered her to participate in a domestic violence
support program, in parenting classes, in counseling, and to comply with the protective
orders against father.
       Since then, mother has had two more children with father—A. (born February
2012) and E. (born April 2013). She has repeatedly violated the protective order to keep
father away from her: Father went to the hospital for A.’s birth; came to counseling
sessions with mother; and even attended mother’s monitored visitations with the children
over the monitor’s objection. Mother has also asked that the protective orders be lifted.
The juvenile court subsequently removed A. and E. from mother’s custody.



                                             2
       In July 2013, the juvenile court terminated family reunification services for mother
with respect to Jaden and A., and set the matter for a Welfare and Institutions Code1
section 366.26 permanency planning hearing. Eight months later, mother filed a section
388 petition asking the juvenile court to reinstate reunification services on the basis of
changed circumstances. Mother argued that she was doing everything she was supposed
to do regarding the domestic violence, and put the blame on the Department and her
relatives; she denied she was associating with father.
       At the hearing on the motion, mother admitted to lying during her testimony at a
prior hearing regarding her contact with father, but went on provide an explanation as to
why father had gone to counseling sessions with her that was flatly contradicted by other
witnesses at the hearing. Mother also denied having any contact with father, but the
Department provided substantial evidence to the contrary.
       The juvenile court was not persuaded that anything had changed, and noted that it
had given mother “the benefit of the doubt” and was willing to overlook her earlier
mistakes in judgment, including her prior false testimony to the court. But the court
could not reconcile mother’s continued denial of any contact with father with the
evidence presented. The court viewed mother’s testimony as indicating that she had not
applied—and indeed, might not be able to apply—the principles she claimed to have
learned from the domestic violence program. The juvenile court consequently found no
changed circumstances, denied her section 388 petition, and terminated her parental
rights as to Jaden and A.
       Mother timely appealed.
                                       DISCUSSION
       Section 388 empowers a juvenile court to modify its orders upon a showing, by a
preponderance of the evidence, that there are changed circumstances or new evidence


1     All further statutory references are to the Welfare and Institutions Code unless
otherwise indicated.

                                              3
that alter what is in the best interest of the child. (In re G.B. (2014) 227 Cal. App. 4th
1147, 1157.) In assessing whether circumstances have changed, a court “may consider
the entire factual and procedural history of the case.” (In re Jackson W. (2010) 184
Cal. App. 4th 247, 258.) The court is to evaluate: (1) the seriousness of the problem
leading to the dependency; (2) the degree to which the problem may be or has been
resolved; and (3) the strength of the relative bonds between the child and both the parent
and the caretaker. (In re Kimberly F. (1997) 56 Cal. App. 4th 519, 532.) Where, as here,
the reunification services have been terminated, the best interest of the child looks to the
child’s need for permanency and stability. (In re Jacob P. (2007) 157 Cal. App. 4th 819,
828.) We review the juvenile court’s evaluation of these considerations for an abuse of
discretion. (In re Daniel C. (2006) 141 Cal. App. 4th 1438, 1445.)
       Mother contends that the juvenile court abused its discretion for two reasons.
First, she argues that the court misapplied the three factors enumerated above because she
has resolved the domestic violence issues that led to the dependency and because her
children’s interest in permanency and stability favor placement with her. The juvenile
court had an ample basis to reject these arguments. As described above, mother
maintained an ongoing relationship with father despite court orders not to, and then
repeatedly lied to cover up her contact with him. The juvenile court was within its
discretion to conclude that mother’s actions spoke louder than her words. These were the
very issues that led to dependency and have yet to be resolved. Moreover, the juvenile
court had grounds to find that leaving Jaden and A. with their caretakers furthered their
permanency and stability more than placing them with mother in light of evidence
indicating that (1) mother had previously been selective about when to show for her visits
with Jaden and his half-brother, and (2) the children acted up on the days mother would
visit and Jaden vehemently stated he wanted “no more visits” with mother.
       Second, mother cites In re Daisy H. (2011) 192 Cal. App. 4th 713 (Daisy H.) for
the proposition that prior incidents of domestic violence cannot justify detaining a
child—let alone termination of parental rights. Daisy H. is distinguishable. Daisy H.

                                              4
held that a single domestic violence altercation several years prior to the Department’s
involvement was insufficient to justify detention when the children did not witness the
altercation and the parents had since become legally separated. (Daisy H., at p. 717.) In
this case, the children bore witness to some or all of father’s infliction of violence upon
mother. More importantly, the volatile relationship between mother and father has never
ended—despite ongoing protective orders and juvenile court proceedings regarding the
potential loss of parental rights.
       For these reasons, the juvenile court did not abuse its discretion in denying
mother’s petition for reconsideration. (Although mother also purported to appeal the
court’s order terminating parental rights, she did not brief the issue, so it is deemed
abandoned.)
                                      DISPOSITION
       The judgment of the juvenile court is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.


                                             _______________________, J.
                                                     HOFFSTADT
We concur:




____________________________, Acting P. J.
         ASHMANN-GERST


____________________________, J.
         CHAVEZ




                                              5